


Exhibit 10.20

 

AMENDMENT NO. 2
TO MASTER REPURCHASE AGREEMENT

 

Amendment No. 2, dated as of July 14, 2011 (this “Amendment”), among CREDIT
SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (the “Buyer”), PENNYMAC CORP. (the
“Seller”), PennyMac Mortgage Investment Trust (a “Guarantor”) and PennyMac
Operating Partnership, L.P (a “Guarantor” and together with the other Guarantor,
the “Guarantors”).

 

RECITALS

 

The Buyer, the Seller and the Guarantors are parties to that certain Master
Repurchase Agreement, dated as of November 2, 2010 (as amended, the “Existing
Repurchase Agreement”; and as further amended by this Amendment, the “Repurchase
Agreement”).  The Guarantors are parties to that certain Guaranty (the
“Guaranty”), dated as of November 2, 2010, as the same may be further amended
from time to time, by the Guarantors in favor of Buyer.  Capitalized terms used
but not otherwise defined herein shall have the meanings given to them in the
Existing Repurchase Agreement and Guaranty, as applicable.

 

The Buyer, the Seller and the Guarantors have agreed, subject to the terms and
conditions of this Amendment, that the Existing Repurchase Agreement be amended
to reflect certain agreed upon revisions to the terms of the Existing Repurchase
Agreement.  As a condition precedent to amending the Existing Repurchase
Agreement, the Buyer has required the Guarantors to ratify and affirm the
Guaranty on the date hereof.

 

Accordingly, the Buyer, the Seller and the Guarantors hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Repurchase Agreement is hereby amended as follows:

 

SECTION 1.           Definitions.  Section 2 of the Existing Repurchase
Agreement is hereby amended by:

 

1.1           Adding the following definitions of “Jumbo Prime Mortgage Loan”
and “Jumbo Traditional Mortgage Loan” in their proper alphabetical order:

 

“Jumbo Prime Mortgage Loan” means a Mortgage Loan originated in accordance with
the guidelines set forth on Exhibit K attached hereto.

 

“Jumbo Traditional Mortgage Loan” means a Mortgage Loan with an outstanding
principal balance in an amount in excess of the conventional conforming limits
which is also eligible for purchase by Buyer, Buyer’s Affiliates or any other
national residential mortgage lender acceptable to Buyer in its sole discretion.

 

1.2           Deleting the definitions of “Governmental Event” and “Jumbo
Mortgage Loan” in their entirety and replacing them with the following:

 

--------------------------------------------------------------------------------


 

“Governmental Event” means (i) Seller’s failure to obtain licensing from any
Governmental Authority where it is required to be licensed and such failure to
be licensed and requirement to be licensed continue for 30 days following notice
to or knowledge thereof by Seller, (ii) the imposition of material sanctions on
Seller from any Governmental Authority, or (iii) any material dispute,
litigation, investigation, proceeding or suspension between Seller and any
Governmental Authority or any Person.

 

“Jumbo Mortgage Loan” means a Jumbo Prime Mortgage Loan or a Jumbo Traditional
Mortgage Loan.

 

SECTION 2.           Covenants.  Section 14 of the Existing Repurchase Agreement
is hereby amended by deleting Sections 14.j., 14.n. and 14.o. in their entirety
and replacing them as set forth below:

 

j.              Approvals.  Seller shall maintain all licenses, permits or other
approvals necessary for Seller to conduct its business and to perform its
obligations under the Program Agreements, and Seller shall conduct its business
in all material respects in accordance with applicable law.

 

n.             Applicable Law.  Seller and each Guarantor shall comply in all
material respects with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority.

 

o.             Existence.  Seller and the Guarantors shall preserve and maintain
their legal existence and all of their material rights, privileges, material
licenses and franchises.

 

SECTION 3.           Events of Default.  Section 15 of the Existing Repurchase
Agreement is hereby amended by deleting Sections 15.f. and 15.h. in their
entirety and replacing them with the following:

 

f.              Breach of Specified Representation or Covenant or Obligation. A
breach by Seller or either Guarantor of any of the representations, warranties
or covenants or obligations set forth (i) in Sections 13(a)(1), 13(a)(7),
13(a)(12), 13(a)(19), 14b, 14m, 14o, 14s, or 14z of this Agreement or
(ii) Sections  13(a)(23), 14t, 14dd or 14ee of this Agreement and such breach
identified in this clause (ii) shall remain unremedied for one Business Day.

 

h.             Breach of Non-Specified Representation or Covenant.  A breach by
Seller or any Guarantor of any other representation, warranty or covenant set
forth in this Agreement in any material respect (and not otherwise specified in
Sections 15(f) and (g) above), if such breach is not cured within five
(5) Business Days (other than the representations and warranties set forth in
Schedule 1, which shall be considered solely for the purpose of determining the
Market Value, the existence of a Margin Deficit and the obligation to repurchase
such Purchased Mortgage Loan) unless (i) such party shall have made any such
representations and warranties with knowledge that they were materially false or
misleading at the time made, (ii) any such representations and warranties have
been determined by Buyer in its sole discretion to be materially false or
misleading on a regular basis, or (iii) Buyer, in its sole discretion,
determines that such

 

2

--------------------------------------------------------------------------------


 

breach of a material representation, warranty or covenant materially and
adversely affects (A) the condition (financial or otherwise) of such party, its
Subsidiaries or Affiliates; or (B) Buyer’s determination to enter into this
Agreement or Transactions or Purchase Price Increases, as applicable, with such
party, then such breach shall constitute an immediate Event of Default and
Seller shall have no cure right hereunder).

 

SECTION 4.           Exhibits.  The Existing Repurchase Agreement is hereby
amended by adding the attached Exhibit A as Exhibit K to the Agreement.

 

SECTION 5.           Conditions Precedent.  This Amendment shall become
effective as of the date hereof (the “Amendment Effective Date”), subject to the
satisfaction of the following conditions precedent:

 

5.1           Delivered Documents.  On the Amendment Effective Date, the Buyer
shall have received the following documents, each of which shall be satisfactory
to the Buyer in form and substance:

 

(a)           this Amendment, executed and delivered by duly authorized officers
of the Buyer, the Seller and the Guarantors; and

 

(b)           such other documents as the Buyer or counsel to the Buyer may
reasonably request.

 

SECTION 6.           Representations and Warranties.  Seller hereby represents
and warrants to the Buyer that it is in compliance with all the terms and
provisions set forth in the Existing Repurchase Agreement on its part to be
observed or performed, and that no Event of Default has occurred and is
continuing, and hereby confirms and reaffirms the representations and warranties
contained in Section 13 of the Existing Repurchase Agreement.

 

SECTION 7.           Limited Effect.  Except as expressly amended and modified
by this Amendment, the Existing Repurchase Agreement shall continue to be, and
shall remain, in full force and effect in accordance with its terms and the
execution of this Amendment by the Buyer.

 

SECTION 8.           Counterparts.  This Amendment may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

 

SECTION 9.           GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE CHOICE OF LAW PROVISIONS THEREOF.

 

SECTION 10.         Reaffirmation of Guaranty.  The Guarantors hereby ratifies
and affirms all of the terms, covenants, conditions and obligations of the
Guaranty and acknowledges and agrees that the term “Obligations” as used in the
Guaranty shall apply to all of the Obligations of Seller to Buyer under the
Repurchase Agreement, as amended hereby.

 

[Remainder of page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

 

Credit Suisse First Boston Mortgage Capital LLC, as Buyer

 

 

 

 

 

By:

/s/ A. Adam Loskove

 

 

Name:

A. Adam Loskove

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

PennyMac Corp., as Seller

 

 

 

 

 

By:

/s/ David M. Walker

 

 

Name:

David M. Walker

 

 

Title:

Chief Credit Officer

 

 

 

 

 

 

 

 

 

PennyMac Mortgage Investment Trust, as Guarantor

 

 

 

 

 

By:

/s/ David M. Walker

 

 

Name:

David M. Walker

 

 

Title:

Chief Credit Officer

 

 

 

 

 

 

 

 

 

PennyMac Operating Partnership, L.P., as Guarantor

 

 

 

By:

PennyMac GP OP, Inc., its General Partner

 

 

 

 

 

 

 

By:

/s/ David M. Walker

 

 

Name:

David M. Walker

 

 

Title:

Chief Credit Officer

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Exhibit K

 

JUMBO PRIME MORTGAGE LOAN GUIDELINES

 

--------------------------------------------------------------------------------
